Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/14/2021 has been entered.
Status of the Claims
Claims 1-12, 23-29, 33, and 43 have been canceled, Claims 22, 38, and 47 have been amended; Claims 13-22, 30-32, 34-42, and 44-47 remain for examination, wherein claims 13 and 37 are independent claims.
Previous Rejections/Objections
Previous objection of Claim 38 because of the informalities in office action dated 10/21/2021 has been withdrawn in view the Applicant’s "Amendments/remarks with amendment” filed on 1/14/2021.
Previous objection of Claims 22 and 47 because of the informalities in office action dated 10/21/2021 has been withdrawn in view the Applicant’s "Amendments/remarks with amendment” filed on 1/14/2021.
Claim 43 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention has been withdrawn since this claim has been cancelled in view the Applicant’s "Amendments/remarks with amendment” filed on 1/14/2021.

Allowable Subject Matter
Claims 13-22, 30-32, 34-42, and 44-47 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding the instant independent claims 13 and 37, the recorded reference(s) does not specify the claimed “tungsten-rich phase” (cl.1) or “comprising Cr7(C,B) and Cr(C,B)6 or mixture” (cl.37) as recited in the instant claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on statement of Reason for Allowance”.

Conclusion
           Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIE YANG/Primary Examiner, Art Unit 1734